                    IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MORRIS PARRISH,                           :
    Plaintiff,                            :
                                          :
      v.                                  :     CIVIL ACTION NO. 18-CV-4871
                                          :
CORRECTIONS EMERGENCY                     :
RESPONSE TEAM (CERT), et al.,             :
     Defendants.                          :

                                         ORDER

      AND NOW, this 12th day of April, 2019, upon consideration of Plaintiff Morris

Parrish’s pro se Amended Complaint (ECF No. 10), it is ORDERED that:

      1. The Amended Complaint is DISMISSED with prejudice for failure to state

           a claim, pursuant to 28 U.S.C. § 1915A(b)(1), for the reasons stated in the

           Court’s Memorandum.

      2.   The Clerk of Court shall CLOSE this case.

                                          BY THE COURT:


                                          /s/ Gerald J. Pappert
                                          GERALD J. PAPPERT, J.
